
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12.7, 10.12.12, 10.12.13, 10.12.14

ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement


        FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged, Arch Capital Group Ltd. (the "Company"), a Bermuda company, hereby
grants to                         , an employee of the Company on the date
hereof (the "Option Holder"), the option to purchase common shares, $0.01 par
value per share, of the Company ("Shares"), upon the following terms:

        WHEREAS, the Option Holder has been granted the following award in
connection with his or her retention as an employee and as compensation for
services to be rendered; and the following terms reflect the Company's 2002 Long
Term Incentive and Share Award Plan (the "Plan");

        (a)    Grant.    The Option Holder is hereby granted an option (the
"Option") to purchase                        Shares (the "Option Shares")
pursuant to the Plan, the terms of which are incorporated herein by reference.
The Option is granted as of September 22, 2004 (the "Date of Grant") and such
grant is subject to the terms and conditions herein and the terms and conditions
of the applicable provisions of the Plan. This Option shall not be treated as an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended. In the event of any conflict between this Agreement and the
Plan, the Plan shall control.

        (b)    Status of Option Shares.    Upon issue, the Option Shares shall
rank equally in all respects with the other Shares.

        (c)    Option Price.    The purchase price for the Option Shares shall
be, except as herein provided, $39.00 per Option Share, hereinafter sometimes
referred to as the "Option Price," payable immediately in full upon the exercise
of the Option.

        (d)    Term of Option.    The Option may be exercised only during the
period (the "Option Period") set forth in paragraph (f) below and shall remain
exercisable until the tenth anniversary of the Date of Grant. Thereafter, the
Option Holder shall cease to have any rights in respect thereof. The right to
exercise the Option shall be subject to sooner termination as provided in
paragraph (j) below.

        (e)    No Rights of Shareholder.    The Option Holder shall not, by
virtue hereof, be entitled to any rights of a shareholder in the Company, either
at law or in equity.

        (f)    Exercisability.    Except as otherwise set forth in paragraph (j)
below, the Option shall become exercisable as to one third of the Option Shares
on the Date of Grant, as to an additional one-third of the Option Shares on the
first anniversary of the Date of Grant, and as to the final one-third of the
Option Shares on the second anniversary of the Date of Grant, in each case
subject to paragraph (j) below. Subject to paragraph (j) below, the Option may
be exercised at any time or from time to time during the Option Period in regard
to all or any portion of the Option which is then exercisable, as may be
adjusted pursuant to paragraph (g) below.

        (g)    Adjustments for Recapitalization and Dividends.    In the event
that, prior to the expiration of the Option, any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
such change affects the Shares such that they are increased or decreased or
changed into or exchanged for a different number or kind of shares, other
securities of the Company or of another corporation or other consideration, then
in order to maintain the proportionate interest of the Option Holder and
preserve the value of the Option, (i) there shall automatically be substituted
for each Share subject to the unexercised Option the number and kind of shares,
other securities or other consideration (including cash) into which each
outstanding Share shall be changed or for which each such Share shall be
exchanged, and (ii) the exercise price shall be increased or decreased
proportionately so that the aggregate purchase price for the Shares subject to
the unexercised Option shall remain the same as immediately prior to such event.

--------------------------------------------------------------------------------




        (h)    Nontransferability.    The Option, or any interest therein, may
not be assigned or otherwise transferred, disposed of or encumbered by the
Option Holder, other than by will or by the laws of descent and distribution.
During the lifetime of the Option Holder, the Option shall be exercisable only
by the Option Holder or by his or her guardian or legal representative.
Notwithstanding the foregoing, the Option may be transferred by the Option
Holder to members of his or her "immediate family" or to a trust or other entity
established for the exclusive benefit of solely one or more members of the
Option Holder's "immediate family." Any Option held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the Option immediately prior to the transfer, except that the Option will be
transferable by the transferee only by will or the laws of descent and
distribution. For purposes hereof, "immediate family" means the Option Holder's
children stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brother and sisters), in laws, and
relationships arising because of legal adoption.

        (i)    Exercise of Option.    In order to exercise the Option, the
Option Holder shall submit to the Company an instrument in writing signed by the
Option Holder, specifying the whole number of Option Shares in respect of which
the Option is being exercised, accompanied by payment, in a manner acceptable to
the Company (which shall include a broker assisted exercise arrangement), of the
Option Price for the Option Shares for which the Option is being exercised.
Payment to the Company in cash or Shares already owned by the Option Holder
(provided that the Option Holder has owned such Shares for a minimum period of
six months or has purchased such Shares on the open market) and having a total
Fair Market Value (as defined below) equal to the exercise price, or in a
combination of cash and such Shares, shall be deemed acceptable for purposes
hereof. Option Shares will be issued accordingly by the Company, and a share
certificate dispatched to the Option Holder within 30 days.

        The Company shall not be required to issue fractional Shares upon the
exercise of the Option. If any fractional interest in a Share would be
deliverable upon the exercise of the Option in whole or in part but for the
provisions of this paragraph, the Company, in lieu of delivering any such
fractional share therefor, shall pay a cash adjustment therefor in an amount
equal to their Fair Market Value (or if any Shares are not publicly traded, an
amount equal to the book value per share at the end of the most recent fiscal
quarter) multiplied by the fraction of the fractional share which would
otherwise have been issued hereunder. Anything to the contrary herein
notwithstanding, the Company shall not be obligated to issue any Option Shares
hereunder if the issuance of such Option Shares would violate the provision of
any applicable law, in which event the Company shall, as soon as practicable,
take whatever action it reasonably can so that such Option Shares may be issued
without resulting in such violations of law. For purposes hereof, Fair Market
Value shall mean the mean between the high and low selling prices per Share on
the immediately preceding date (or, if the Shares were not traded on that day,
the next preceding day that the Shares were traded) on the principal exchange on
which the Shares are traded, as such prices are officially quoted on such
exchange.

        (j)    Termination of Service.    In the event the Option Holder ceases
to be an employee of the Company (a) due to his death or Permanent Disability
(as defined in the Company's Incentive Compensation Plan), or (b) due to
termination (x) by the Company not for Cause (as defined in the Company's
Incentive Compensation Plan) or (y) by the Option Holder for Good Reason (as
defined in the Employment Agreement, dated as of                        ,
between the Option Holder and                         ), the Option, to the
extent not already exercisable in full, shall become immediately exercisable in
full and shall continue to be exercisable by the Option Holder (or his
Beneficiary or estate in the event of his death) for a period of three years
following such termination of employment (but not beyond the Option Period). In
the event of termination of employment (other than by the Company for Cause)
after the attainment of Retirement Age (as defined in the Company's Incentive
Compensation Plan), the Option shall continue to vest on the schedule set forth
in paragraph (f) above so long as the Option Holder does not engage in any
activity in competition with any activity of the Company or any of its
Subsidiaries other than serving on the board of directors (or similar governing

2

--------------------------------------------------------------------------------




body) of another company or as a consultant for no more than 26 weeks per
calendar year ("Competitive Activity") and shall continue to be exercisable by
the Option Holder (or his Beneficiary or estate in the event of his death) for a
period of three years following the later of (i) the last date this Option
actually vests under paragraph (f) above or (ii) the date of termination of
employment of the Option Holder (but in no event beyond the Option Period). In
the event the Option Holder engages in a Competitive Activity, the Option, to
the extent then exercisable, may be exercised for 90 days following the date on
which the Option Holder engages in such Competitive Activity (but not beyond the
Option Period). In the event that the Option Holder ceases to be an employee of
the Company for any other reason, except due to a termination of the Option
Holder's employment by the Company for Cause (as defined in the Company's
Incentive Compensation Plan), the Option, to the extent then exercisable, may be
exercised for 90 days following termination of employment (but not beyond the
Option Period). In the event of a termination of the Option Holder's employment
for Cause, the Option shall immediately cease to be exercisable and shall be
immediately forfeited. To the extent the Option is not exercisable at the time
of termination of employment, the Option shall be immediately forfeited. For
purposes of this Option, service with any of the Company's Subsidiaries (as
defined in the Plan) shall be considered to be service with the Company.

        (k)    Obligations as to Capital.    The Company agrees that it will at
all times maintain authorized and unissued share capital sufficient to fulfill
all of its obligations under the Option.

        (l)    Transfer of Shares.    The Option, the Option Shares, or any
interest in either, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws and the terms and conditions hereof.

        (m)    Expenses of Issuance of Option Shares.    The issuance of stock
certificates upon the exercise of the Option in whole or in part, shall be
without charge to the Option Holder. The Company shall pay, and indemnify the
Option Holder from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the Option in
whole or in part or the resulting issuance of the Option Shares.

        (n)    Withholding.    No later than the date of exercise of the Option
granted hereunder, the Option Holder shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld upon the
exercise of such Option and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Option Holder, federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such Option.

        (o)    References.    References herein to rights and obligations of the
Option Holder shall apply, where appropriate, to the Option Holder's legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.

        (p)    Notices.    Any notice required or permitted to be given under
this agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

        If to the Company:

Arch Capital Group Ltd.:
Wessex House


3

--------------------------------------------------------------------------------



45 Reid Street
Hamilton HM 12 Bermuda
Attn: Secretary

        If to the Option Holder:

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

        (q)    Governing Law.    This agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
principles of conflict of laws thereof.

        (r)    Entire Agreement.    This agreement and the Plan constitute the
entire agreement among the parties relating to the subject matter hereof, and
any previous agreement or understanding among the parties with respect thereto
is superseded by this agreement and the Plan.

        (s)    Counterparts.    This agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the undersigned have executed this agreement as of
the Date of Grant.

    ARCH CAPITAL GROUP LTD.
 
 
By:
    

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


ARCH CAPITAL GROUP LTD. Non-Qualified Stock Option Agreement
